DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The previous rejection has been overcome in view of the changes made to the claims.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 15 and 22-24 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The term “spacer” appears to be missing from claim 10 and renders the claim indefinite in scope. 
In claim 15, it is unclear what structures are contemplated by the term “tamper-proof lock”.  
In claim 24, the scope of the claim is indefinite as there appears to be language missing from the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-14, 16-20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier 2017/0042354 in view of Konig WO2018/107190. As to claim 1, Bonnier discloses a container and fixing disc set comprising a self-adhesive mat 2 and a vessel wherein the mat is formed at .
As to claim 2, Konig’s mat has a raised edge 5. It would have been obvious to one of ordinary skill in the art to provide a raised edge on the mat of the combined prior art of Bonnier and Konig to prevent items or food from leaving the mat. 
As to claim 3, Bonnier discloses this feature in his Figs. 2 and 3.
As to claim 5, in Bonnier, when the set is assembled, the connecting piece 31 is arranged on the vessel and the receiving element 21-23, 31 is arranged on the mat as shown in Figs. 1-3.
As to claim 6, any part of the top of the pedestal in Bonnier reads on the claimed feature since the vessel contacts the top of the vessel.
As to claim 7, the receiving element 21-23, 31 has a greater stiffness than the mat as noted above in view of it being hard and the mat being elastic; [0019] and [0018].
As to claim 11, part 31 in Bonnier meets the claim limitation.
As to claims 12-14 and 25, the connecting piece 12 of Bonnier meets the claimed limitations.

As to claim 19, Bonnier and Konig disclose this feature in their Figures.
As to claim 20, Bonnier’s pedestal is hollow and the ring 31 is disposed along an edge of the pedestal. It would have been obvious to one of ordinary skill in the art to shift the location of the ring 31 to the upper edge of the pedestal in Bonnier since a shifting of the location of parts is within the level of ordinary skill in the art.

Claims 4, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnier 2017/0042354 in view of Konig WO2018/107190 as applied to claim 1 above, and further in view of either Scharfe 2015/0351565 or Roaks EP3415043. The combined prior art of Bonnier and Konig discloses the invention substantially as claimed; see the above rejection. However, this combined prior art of Bonnier and Konig does not disclose the use of a twist lock between the vessel and the mat. Scharfe and Roaks each disclose a vessel and mat set similar to Bonnier and Konig that utilize a twist lock structure between the vessel and the mat. It would have been obvious to one of ordinary skill in the art to incorporate a twist lock structure in the combined prior art structure of Bonnier and Konig in view of the teachings in Scharfe or Roaks to securely attach the vessel to the mat.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnier 2017/0042354 in view of Konig WO2018/107190 as applied to claim 1 above, and further in view of Bruno 2,813,509. The combined prior art of Bonnier and Konig discloses the invention substantially as claimed; see the above rejection. However, this combined prior art of Bonnier and Konig does not disclose a beveled raised edge on the mat. Bruno discloses a raised edge 15 and 35 that is beveled; see Figs. 2 and 9. It would have been obvious to one of ordinary skill in the art to bevel the raised edge in the product of the combined prior art of Bonnier and Konig in view of Bruno since this involves combining prior art elements to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783